IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40659
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ROSA MERAZ,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-97-CR-390-1
                       - - - - - - - - - -

                            June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Appellant, Rosa Meraz, seeks reversal of her guilty-plea

conviction for conspiracy to possess with intent to distribute

more than five kilograms of cocaine.   Meraz argues that she was

not informed at the time she entered her plea of the possibility

that she would be deported and that if she were to return to this

country unlawfully, she would face an additional twenty-five

years in prison.   Meraz contends that the court’s failure to




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-40659
                               -2-

inform her of these potential consequences rendered her plea

involuntary.

     Meraz invites this court to reverse a long line of

jurisprudence in which we have consistently held that a defendant

has no due process right to be informed of the possibility of

deportation and that a defendant’s lack of knowledge of such a

possibility does not render a guilty plea involuntary.     See

United States v. Oseimi, 980 F.2d 344, 349 (5th Cir. 1993);

United States v. Gavilan, 761 F.2d 226, 227 (5th Cir. 1985);

Garcia-Trigo v. United States, 671 F.2d 147, 150 (5th Cir. 1982).

We decline this invitation.   See Burlington N. R.R. Co. v.

Brotherhood of Maintenance of Way Employees, 961 F.2d 86, 89 (5th

Cir. 1992) (prior panel decisions are binding absent en banc

consideration or intervening Supreme Court decision).

     Meraz raises a second issue, asserting that she should be

“excused” from filing a motion to reconsider her sentence.

Although the exact nature of her argument is unclear, it appears

that Meraz is seeking to avoid “plain-error” review for failure

to raise the voluntariness issue below.    However, a Rule 11

challenge may be raised for the first time on appeal and is

subject to a harmless error standard.     See United States v.

Suarez, 155 F.3d 521, 524 (5th Cir. 1998).    Thus, her failure to

raise her voluntariness claim below is of no consequence here.

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.